In the United States Court of Federal Claims
                                         No. 21-2316 C
                                     (Filed: March 4, 2022)

* * * * * * * * * * * * * * * * ** *
                                    *
BRIDGESPAN HEALTH COMPANY *
and REGENCE BLUESHIELD,             *
                                    *
                   Plaintiffs,      *
                                    *
       v.                           *
                                    *
THE UNITED STATES,                  *
                                    *
                   Defendant.       *
                                    *
 * * * * * * * * * * * * * * * * ** *

                                           ORDER

        On March 3, 2022, the parties submitted a Stipulation to Enter Partial Final
Judgment. ECF No. 8. The Court reviewed the parties’ stipulations included therein and has
determined pursuant to Rule 54(b) of the Rules of the United States Court of Federal Claims that
there is no just reason for delay. Accordingly, the Court directs the Clerk to enter PARTIAL
FINAL JUDGMENT in favor of Plaintiffs in the amount of $4,318,422.91 on Count I of the
complaint (ECF No. 1) as it relates to cost-sharing reduction (“CSR”) payments the government
owes Plaintiffs through December 31, 2017, with each party to bear its own costs, attorneys’
fees, and expenses. See ECF No. 8 at ¶ 5. Furthermore, the Court orders that Count I of the
complaint (ECF No. 1) is DISMISSED with prejudice. See id. ¶ 6. Plaintiffs’ CSR claims for
benefit years 2018 and beyond shall not be dismissed.


IT IS SO ORDERED.


                                                    s/ Zachary N. Somers
                                                    ZACHARY N. SOMERS
                                                    Judge